Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Communication
The examiner acknowledges receipt of response to restriction requirement filed 01/25/20021.
Receipt is also acknowledged for IDS filed 10/01/2019.
Claim 1 is amended.
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 20, in the reply filed on 01/25/2021 is acknowledged.   Applicant also elected a) hormonal contraceptives, b) enteric coating, and c), biotin
Claims 12-19 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25.
Claim 8 reciting fertility agents is not withdrawn because issued claim 2 of US 9,005,637 B2 recites fertility agent and as such claim 8 is rejected under the obviousness type double patenting over US 9,005,637 B2 and 10,363,322 B2 (claim 4).
Thus, Claims 1-11 and 20 are under consideration.

Priority
This application is filed as a DIVISIONAL of 15/215,979 filed 07/21/2016, now US 10363222 B2, which is a CONTINUATION of 14/642,243 filed 03/09/2015 now US 9421170 B2, which is a CONTINUATION of 13/857,813 filed 04/05/2013 now US 9005637 B2, which is a CONTINUATION of 12/645,124 filed 12/22/2009 now US 8586061 B2, which is a CONTINUATION of PCT/US2008/067736 	filed 06/20/2008, and which claims benefit of 60/946,357 filed 06/26/2007.
However, filing of the instant application as a Divisional is Voluntary as the instant claims are not derived from restricted claims from 15/215,979.   Therefore, the 35 U.S.C. 121 prohibition does not apply to this set of claims and the patent that issued from 15/215,979.

Specification
Objection
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification at page 33, lines 2 and 3 (paragraph [0079]) contain browser executable codes.

Elected hormonal contraceptive: Hormonal Contraceptive is normally a device such as the pill, vaginal ring or patch that releases hormones such as estrogen or progestin.   The instant specification does not provide examples of hormonal contraceptives and does not also disclose hormonal contraceptive in the specification.   However, the specification as filed, in paragraph [0074] talks about “contraceptives including oral contraceptives such as estrogen, progesterone and progestin as well as implantable contraceptives such as levonorgestrel, etonogestrel, nomegestrol acetate, and nestorone; …testosterone.”   While hormonal contraceptive is understood to be pill, patch or vaginal ring or other devices containing hormone for contraception, the hormonal contraceptive does not appear to be a therapeutic agent.   Therapeutic agent with respect to contraception/contraceptive appear to properly encompass hormones such as estrogen, progesterone and progestin as well as implantable contraceptives containing hormones such as levonorgestrel, etonogestrel, nomegestrol acetate, and nestorone.
Clarification is respectfully requested.   Further, because hormonal contraceptive is in the original claims, the specification may be amended in appropriate section to include hormonal contraceptive so that the disclosure would provide proper antecedent support for the hormonal contraceptive in original claims 4-7.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 9-11 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Benkerrour et al. (US 20040115265 Al) or Theuer (US 20040185119 Al) as evidenced by paragraph [0062] of Fais et al., US 20080160106 Al (lansoprazole has anti-tumor activity) and by paragraph [0136] of Sliwkowski et al. in US 20060204505 Al (chemotherapeutic agent is an anti-tumor agent). 
Claim 1 is directed to a dosage form that comprises and inner therapeutic agent, a middle barrier agent and an outer nutritional supplement.   Claim 1 has been amended to say that the inner therapeutic agent and the outer nutritional supplement layer are formulated as a single dose.   A multilayer dosage form that comprises a core of therapeutic agent and an outer layer of nutritional supplement is a single dose formulation since the nutritional supplement and the therapeutic agent are administered in one dose and not the therapeutic agent administered before or after the nutritional supplement.   Therefore, the claimed dosage form that comprises therapeutic agent in a core or inner layer and nutritional supplement in an outer layer and where the core or inner therapeutic agent and outer nutritional supplemental layer are formulates as a single dose reads on a multilayered tablet that comprises therapeutic agent in the core or inner layer and nutritional supplement in the outer layer.
Therapeutic agent in claim 1 is generic to any therapeutic agent and not to the elected hormonal contraceptive.   Similarly, nutritional supplement in claim 1 is generic to any 
Benkerrour: Benkerrour discloses multilayered tablet containing pravastatin and aspirin
(see the whole document with emphasis on the title, abstract).   In one embodiment, Benkerrour's dosage form is a three-layered tablet dosage form, where the first layer comprises aspirin and optional excipient, and a third layer containing pravastatin, and a middle barrier layer that includes one or more buffering agents and optionally one or more excipients (paragraph [0012]).   Further, the outer/first layer of aspirin granules have enteric coating and the third layer of pravastatin is also enteric coated (paragraphs [0013]-[0015]) with the outer and third layer being separated by a barrier layer with additional layers applied to the outer and pravastatin layer and first aspirin layer (paragraphs [0009]-[0012]) that minimize interaction between the ingredients of the layers; thus the barrier layer comprising the buffering agent and optional excipient and enteric coating represents the barrier layer of claim 1 and the enteric coating barrier layer of claim 9; the presence of niacin, which is vitamin B3 (paragraph [0009]) and presence of calcium carbonate buffering agent in the third pravastatin layer (paragraph [0029]) and in the middle layer (paragraph [0032]) meet the limitation of nutritional supplement of claims 1 and 11 and with niacin also meeting the niacin of claim 11.  Thus, the multilayered tablet of Benkerrour having the therapeutic agent in the core and the niacin nutritional supplement in the outer layer anticipates the multilayered dosage form of the claims that is formulated as a single dose.
For claim 10: Effective amount is any amount deemed effective by the artisan and as such claim 10 is met.
For claim 20: the composition of Benkerrour is administered to a person in need thereof and because no amounts of the components of the claimed composition are named in claim 20, 
For claim 2: Aspirin, an analgesic anticipates the analgesic of claim 2.
For claim 3: Effective amount is any amount deemed effective by the artisan and as such claim 3 is met.
Therefore, Benkerrour anticipates claims 1-3, 9-11 and 20.

Theuer: Theuer discloses oral dosage formulations (abstract, paragraphs [0002]-[0008]) in the form of tablets, enterically coated pellets, film-coated enterically coated pellets, and capsules (paragraph [0038]); in one embodiment, the tablet has a core that is covered with a separating layer that is then covered with an enteric coating and the core comprises enteric coated pellets comprising lansoprazole (paragraph [0042], a proton pump inhibitor and which meets the limitation for therapeutic agent of claim 1 and chemotherapeutic agent of claim 2 since lansoprazole has anti-tumor activity (see paragraph [0062] of Fais et al., US 20080160106
Al) and chemotherapeutic agent is an anti-tumor agent (see paragraph [0136] of Sliwkowski et al. in US 20060204505 Al). Effective amount of the proton pump inhibitor is administered to a subject needing reduction of gastric acid (see abstract; paragraphs [0004]-[0007]) and the effective amount meets the limitation for effective amounts in claims 3 and 10. The enteric coating in the enteric pellet comprising the lansoprazole is the separating layer and when the enteric coated pellet is mixed with microcrystalline cellulose, crosslinked polyvinylpyrrolidone,
1% cyanocobalamin material, 99% sodium ascorbate (paragraph [0064]) and one or more vitamins such as vitamin B12 (paragraphs [0004]-[0007], [0015]-[0021], [[0027], [0028], [0030],
 1 and the vitamins such as B12 and vitamin C of claim 11. The enteric coating meets the limitation of the middle barrier layer of claim 1 and the enteric coating of claim 9.   The administration of the composition of Theuer to treat gastric acid meets the limitation of claim 20 in that no amounts of the components of the claimed composition are named in claim 20, and because in the same manner, nutritional component and active agent containing dosage forms is administered to a person in need of treatment, the treatment derived from the administered composition would also inherently be synergistic.   Thus, the multilayered tablet of Theuer having the therapeutic agent in the core and the vitamin B12 or Vitamin C nutritional supplement in the outer layer anticipates the multilayered dosage form of the claims that is formulated as a single dose.
Therefore, Theuer, anticipates claims 1-3, 9-11 and 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,363,222 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because at least issued claims 1-11 and 20-22 teach multilayered dosage form comprising therapeutic agent such as .    

Claims 1-7, 9-11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,421,170 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because the issued composition anticipates the examined composition in that antidiabetic, oral contraceptive anticipate the therapeutic agents of examined claims 1, 2 and 4-7; and chromium, cobalamin, tocopherol and biotin anticipate the nutritional supplement of examined claims 1 and 11.

Claims 1-11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,005,637 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims 1-13 teach multilayered dosage form that comprises therapeutic agents such as anxiolytics, anticonvulsants, immune-suppressants, hormonal contraception, fertility agents at the core, nutritional layer of chromium and a barrier layer separating the nutritional layer from the therapeutic agent core with the barrier layer comprised of enteric coating.   This composition anticipates the examined composition.

Claims 1-3, 9-11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,586,061 B2.   Although the claims at


PRIOR ART Cited:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2006/089493 A1 (using Eng. Trans from PE2E) discloses multilayer tablet comprising separating layers, two drug containing layers, outer layers, barrier layers, therapeutic agents (see the whole translation, claims 1-86)

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613